Citation Nr: 9928080	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
ectodermal dysplasia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to June 
1962.  

This matter arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The Board observes that in conjunction with his appeal, the 
veteran had initially requested a personal hearing before a 
Member of the Board.  However, in a statement dated in July 
1999, he indicated that he no longer wished to appear before 
a Board Member.  In addition, by the same statement, he 
waived his right to have newly submitted evidence initially 
considered by the RO.  Accordingly, the Board will now 
proceed with its review of the veteran's appeal.  


FINDINGS OF FACT

1.  An unappealed November 1988 rating decision by the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for ectodermal dysplasia.  

2.  Additional evidence received since the November 1988 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Ectodermal dysplasia is not a disability for VA benefits 
purposes, and there is no competent medical evidence that 
such disorder was permanently aggravated by the veteran's 
three months' of active service.  


CONCLUSION OF LAW

1.  The November 1988 rating decision by the RO, which 
determined that new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
ectodermal dysplasia, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's November 1988 rating 
decision is new and material, and the veteran's claim for 
service connection for ectodermal dysplasia has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The veteran's claim for service connection for ectodermal 
dysplasia is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO decided the veteran's 
new and material claim under a standard which has since been 
overruled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the veteran is not prejudiced by 
its initial analysis of his new and material claim under the 
new case law, and it is therefore unnecessary to remand the 
case to the RO for further consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In November 1962, the RO initially denied the veteran's claim 
for service connection for ectodermal dysplasia on the basis 
that this disorder was congenital and developmental in 
nature, that it had preexisted service, was not shown to have 
been permanently aggravated by his active service, and was, 
therefore, not a disability as defined by the applicable law.  
In response to a subsequent claim to reopen filed by the 
veteran, the RO, in a November 1988 rating decision, 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
did not appeal that decision which hence became final.  
Claims which have previously been denied by final decisions 
may only be reopened if new and material evidence has been 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication of the merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with other evidence 
previously submitted is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The evidence considered by the RO in reaching its November 
1988 decision consisted of the veteran's service medical 
records, a report of a VA rating examination dated in October 
1962, and clinical treatment records dating from April 1965 
to November 1998.  The veteran's service medical records show 
that he participated in actual military training for 
approximately one week before being admitted into the 
military hospital for the remainder of his three months' 
active service.  The records show that the veteran was 
admitted to the military hospital in March 1962 for 
complaints of "burning up inside."  At the time, he had a 
high temperature of 101 degrees, and had almost no hair, 
including eyebrows, and only partially developed teeth.  
There was evidence of a lack of hydration.  Aside from 
smooth, dry skin without evidence of perspiration, his 
physical examination was essentially within normal limits.  
The veteran was found to have ectodermal dysplasia, and his 
history of difficulty with sweating and subsequent propensity 
for heat exhaustion rendered him unfit for military service.  
It was also noted that the veteran was initially found to 
have a transient fever, tachycardia, and finely papular rash, 
thought to be secondary to routine inoculations.  

His final diagnoses were ectodermal dysplasia, characterized 
by failure of hair, teeth, and sweat glands to adequately 
develop, with secondary anhidrosis.  The veteran was also 
diagnosed as having experienced acute therapeutic poisoning 
due to routine vaccinations and inoculations with secondary 
erythematous papular rash, mild hyperpexia to 101 degrees, 
tachycardia, and dizziness, all treated and shown to be 
improved.  Aside from noting the veteran's physical 
complaints and symptoms, the VA examination report and 
treatment records only show that the veteran's ectodermal 
dysplasia was congenital in nature, and do not show that the 
disorder had been permanently aggravated by the veteran's 
three months' active service.  

In November 1995 the veteran attempted to reopen his claim 
for service connection for ectodermal dysphasia, claiming in 
pertinent part, that the inoculations he received in service 
permanently aggravated his admittedly congenital disorder, 
and that his currently diagnosed severe physical and 
psychiatric problems were the result of that aggravation.  In 
addition, the veteran contended that the psychological trauma 
due to having been prematurely discharged from the Air Force 
had adversely affected him for the rest of his life, and 
materially contributed to his diagnosed psychiatric 
disorders.  Evidence received since the November 1988 final 
decision includes documentary evidence from the Social 
Security Administration dated in January 1990, private and VA 
clinical treatment records dating from December 1989 through 
June 1999, a transcript of personal hearing testimony, dated 
in September 1997 given at the RO before a Hearing Officer, 
and a report of a VA rating examination dated in October 
1997.  

The contemporaneous clinical treatment records only show that 
since the time of his discharge from service, the veteran 
experienced a variety of debilitating physical and 
psychiatric problems in addition to his ectodermal dysplasia.  
The report of the October 1997 rating examination states 
succinctly that the examiner had fully reviewed the veteran's 
claims file and concluded that immunization shots do not 
cause ectodermal dysplasia to become active.  

In addition, a report of a medical evaluation dated in 
February 1999 was received from the Indiana School of 
Medicine.  The report indicates that the veteran's medical 
records suggested that he had an "X-linked hypohydrotic 
ectodermal dysplasia, caused by a mutation of an EDA gene."  
Such a disorder, the report stated, is manifested by 
symptomatology including absence of hair, absence of sweat 
glands, abnormal teeth in both shape and number, dark skin 
surrounding the eyes, and decreased production of saliva, 
respiratory mucus, and oil.  With the absence of sweat 
glands, the report indicated that the body loses its natural 
mechanism of temperature regulation and heat loss, resulting 
in heat sensitivity and increased risk of fever.  With 
respect to his immunizations in 1962, the examining 
physicians stated that mild systemic effects such as fever or 
malaise may be common after some immunizations.  However, 
such effects would be short term, and that there were no 
reported cases of individuals affected with ectodermal 
dysplasia that address the issues raised by his medical 
history.  

A statement also dated in February 1999 from one of the 
veteran's treating VA physicians states that he suffered from 
recurrent major depression and multiple medical problems, and 
that such disorders were exacerbated by the losses of his 
business and family.  The treating physician noted that the 
veteran's ectodermal dysplasia was not diagnosed until he had 
been in service, and went on to list the various physical 
disorders from which the veteran currently suffered.  The 
physician also stated that the veteran had sustained multiple 
broken bones after falling between decks on a ship while in 
service.  However, the Board would observe that as the 
veteran's active service was limited to three months' service 
in the Air Force, one week of which was actually spent in 
training, it is highly unlikely that he would have had the 
opportunity to be on board a ship during this period.  The 
Board notes that other treatment records refer to an accident 
which had occurred while the veteran was employed as a seaman 
in the merchant marine, and this is likely the incident the 
treating physician refers to in her February 1999 statement.  
The examining physician appears to suggest that because the 
veteran's ectodermal dysplasia contributed to his ongoing 
multiple physical and psychiatric problems, and was first 
diagnosed in service, his inability to support himself should 
also be service related.  

The veteran testified at his personal hearing that he was 
first diagnosed with ectodermal dysplasia in service in March 
1962.  According to his testimony, he had no problems 
relating to this disorder prior to service.  The veteran 
essentially reiterated his central contentions that the 
inoculations he had received in the Air Force permanently 
aggravated his ectodermal dysplasia along with having become 
overheated.  He also testified that his feelings of rejection 
over having been prematurely discharged by the Air Force had 
caused him to experience severe depression and other 
psychiatric problems in later life.  The veteran went on to 
relate his current physical symptomatology, and discussed the 
relative rarity of his disorder.  

The medical evidence submitted since the November 1988 rating 
decision confirms that the veteran has multiple present 
physical and psychiatric disabilities, at least some of which 
are related to his ectodermal dysplasia.  Moreover, the 
veteran's lay testimony given at the September 1997 hearing 
presents a more complete picture with respect to his 
ectodermal dysplasia.  Accordingly, the Board finds that the 
newly submitted evidence is probative of the central issue in 
this case.  This evidence, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As such, this 
evidence is "new and material" as contemplated by law, and 
thus, provides a basis to reopen the veteran's claim for 
service connection for ectodermal dysplasia.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for ectodermal 
dysplasia has been reopened, the Board must determine if this 
claim is well grounded.  The law provides that service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  In deciding a claim based upon 
aggravation, after having determined the presence of the pre-
existing condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the pre-
existing condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to symptoms) has worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296-7 (1991).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  See 38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not been conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be medical evidence of a nexus or link 
between the current disability and the in-service injury or 
disease.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

As noted, the veteran was diagnosed with ectodermal dysplasia 
within his first week of basic training.  He spent the 
remainder of his three months' active duty in the base 
military hospital.  The veteran's service medical records 
show that at the time of his admission to the hospital 
suffered from high temperature, tachycardia, a secondary 
rash, and symptomatology consistent with an adverse reaction 
to excessive heat.  These symptoms were resolved by the 
conclusion of his hospital stay, and were felt to have been 
incurred as a result of the inoculations given upon his entry 
into service.  

The veteran's ectodermal dysplasia was determined to be a 
congenital defect which had preexisted his active service.  
He was subsequently found to be unfit for further military 
service based upon this pre-existing disorder, and was 
discharged from service.  The Board recognizes that the 
evidence shows that the veteran has ectodermal dysplasia 
which was first diagnosed in service.  In addition, the 
evidence shows that the veteran experienced a mild reaction 
to inoculations administered in service, but which had 
resolved during the course of his three-month hospital stay, 
which constituted the bulk of his active service.  The 
medical evidence of record shows that the veteran experienced 
an acute reaction to the inoculations in service, and there 
is no evidence to suggest that his ectodermal dysplasia had 
been permanently aggravated by those inoculations.  

The report of the October 1997 rating examination 
specifically addresses this issue, and the examiner expressly 
stated that the veteran's ectodermal dysplasia did not become 
active due to the veteran's immunizations.  Moreover, the 
Indiana Medical School report of February 1999 states that 
the veteran's reactions to the inoculations given in service 
would have been of short duration, and only temporarily 
exacerbated.  

The Board further recognizes the February 1999 statement from 
the veteran's treating VA physician which suggested that his 
multiple disabilities and inability to work were the result 
of a disorder, ectodermal dysplasia, which was first 
diagnosed in service.  However, even though the fact that the 
ectodermal dysplasia was first diagnosed in service is 
uncontroverted, service connection is not warranted on that 
basis because as a congenital or developmental defect, 
ectodermal dysplasia is not a recognized disability for VA 
benefit purposes, and service connection cannot be granted on 
that basis.  Moreover, while the Board does not dispute that 
at least some of the veteran's multiple disabilities have 
likely been the direct or indirect result of his ectodermal 
dysplasia, service connection has not been granted for this 
disorder, and therefore, service connection cannot be granted 
for any additional disorder shown to have been the result of 
ectodermal dysplasia on a secondary basis either.  

In addition, as a layperson, lacking in medical training or 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or statements as to medical etiology.  Therefore, 
lay testimony and statements by the veteran to the effect 
that his ectodermal dysplasia was permanently aggravated in 
service do not constitute medical evidence.  See Moray v. 
Brown, 5 Vet. App. 211 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of a well-grounded claim for service connection for 
ectodermal dysplasia.  The Board is unaware of any additional 
evidence which is available which could serve to well ground 
the veteran's claim.  Essentially, what is missing here is 
any competent medical evidence that the veteran's ectodermal 
dysplasia was permanently aggravated by his active service.  
Inasmuch as the duty to assist is not triggered here by a 
well-grounded claim, the VA has no obligation to further 
develop the veteran's claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for ectodermal 
dysplasia is reopened.  However, the veteran's claim for 
service connection for ectodermal dysplasia is not well 
grounded, and is, therefore, denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

